DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.
 
Response to Amendment
The amendment filed 10/04/2021 has been entered. Claims 1, 6 and 7 are amended. Claims 1-9 remain pending in the application. Applicant agreed to the 112(f) interpretation set forth the Non-Final Office Action mailed 04/16/2021 in the response filed on 07/08/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the newly added limitation “the settlement information including at least one of a billing process, a withdrawal process and a charging process” and the limitation “execute, when determining that the user is the registered user, a settlement process based on the settlement information on the registered user.” However, the instant pending application discloses in ¶ [0014] …”the server 20 executes a settlement process including a billing process, a withdrawal process, and a charging process based on the settlement information on the registered user.” ¶ [0031] “The settlement information may include a user's name, a billing address, and a bank account or a credit card information used for settlement including billing, withdrawal, and charging of boarding fares or the like.” The specification clearly defines what the settlement information is and the settlement process is, but the claim as recited is unclear to what is meant by the settlement information, which renders the claim indefinite. The examiner suggests defining the settlement information and the settlement process in the claim to match the corresponding definitions in the specification. 
Claims 6- 7 contains similar limitations as in claim 1; therefore rejected in the same manner. 
Claims 2-5 depend directly or indirectly from claim 1; therefore rejected by virtue of dependency.
Claims 8-9 depend directly or indirectly from claim 7; therefore rejected by virtue of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US PG-Pub. US 20160328896), hereinafter "Zheng", in view of Call (PG-Pub. US 20060056663) and further in view of Lad et al. (PG-pub. US 20200058032), hereinafter "Lad".
Regarding claim 1, Zheng teaches: an information processing system (¶ [0068] “FIG. 9 is a schematic diagram illustrating an exemplary smart gate system consistent with various embodiments of the present disclosure. As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door [the device 1 and building that encompasses the entrance door are equivalent to the vehicle].”), comprising:
a vehicle  (¶ [0069] “The LED lighting device 1 may include an LED light-emitting module 11, a lighting controller 12, an image acquisition module 13 and a wireless communication module 14. The LED light-emitting module 11 provides illumination for a work space or a living space.”
Note: Instant pending application discloses in ¶ [0077] “Moreover, a general-purpose information processing apparatus, such as a smartphone or a computer, may be configured to function as the vehicle 10 or the server 20 according to the embodiment”);
and a server that is communicable with the vehicle (¶ [0070] “The server 2 may include a facial image receiving module 21 [the receiving module is communicable with the lighting device to receive the face images captured by the image acquisition module 13], a facial image matching module 22 and an access control instruction sending module 23”), wherein:
the vehicle includes a first acquisition unit configured to acquire first vital information on a user who boards the vehicle (¶ [0071] “The image acquisition module 13 may be configured to collect a facial image of a person outside the entrance door, and send the collected facial image to the lighting controller 12.”);
the vehicle is configured to transmit to the server the first vital information on the user acquired with the first acquisition unit (¶ [0073] “The wireless communication module 14 may be configured to send the facial image to the server 2.” ¶ [0074] “The facial image receiving module 21 may be configured to receive facial images sent from the wireless communication module 14 of the LED lighting device 1.”);
the server is configured to pre-store first vital information and settlement information on a registered user (¶ [0075] “The facial image matching module 22 [which is encompassed within the server as disclosed in ¶ [0070]] may be configured to match the facial images with facial feature templates pre-stored by a user.”);
determine whether or not the user is the registered user based on the first vital information on the user received from the vehicle and the first vital information on the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
and execute, when determining that the user is the registered user, a settlement process based on the settlement information on the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction [similar to a settlement process] to the entrance door when a successful match is found.”; ¶ [0062] “In an exemplary embodiment, when the exemplary server determines that a family member is entering the house, the appliance instruction processing module 24 may send control instructions to electrical appliances inside the entrance door [similar to a settlement process].”; ¶ [0063] “Further, when determining a child is entering after the face matching process, the exemplary server may send a notification to the user through the user notification module 25 that the child has arrived home [similar to a settlement process].”).
Zheng does not specifically teach that the vehicle is a vehicle that carries passengers. 
However, in a related field, Call teaches a keyless vehicle that carries passengers having a biometric identification system (abstract: “A keyless entry system for use on a vehicle comprises at least one processor on-board the vehicle for receiving biometric data and comparing the biometric data with the stored biometric data. A biometric scanner is coupled to the processor and accessible from the exterior of the vehicle for deriving the biometric data.”)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Call by including: a vehicle that carries passengers in order to utilize a smart gate system such as that taught by Zheng on a vehicle that carries passengers such as that taught by Call. 
Zheng in view of Call does not teach: the settlement information including at least one of a billing process, a withdrawal process and a charging process.
However, in a related field, Lad teaches: the settlement information including at least one of a billing process, a withdrawal process and a charging process (¶ [0054] FIG. 2 illustrates a detailed high level design method for a payment settlement transaction which processes using biometric authentication of virtual PAN to complete transaction without use of card or mobile or digital wallet, with various embodiments of the invention; ¶ [0055] The process describes for enrolling biometric information at Bank/Financial Institution using biometric device, which stores biometric data in secured issuing bank server or cloud server of the financial institution, and issued virtual PAN (Personal Account Number)/account. ¶ [0074] “A bank may issue multiple virtual PANs, for example, to merchants to complete a single transaction. A bank may also limit transactions based on virtual PANs to any sort of merchant transaction. The mapping may be stored in an appropriate virtual PAN data store Block 2D using any DB or another suitable database type.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng and Call to incorporate the teachings of Lad by including: the settlement information including at least one of a billing process, a withdrawal process and a charging process in order to allow and process transactions using biometric data without use of mobile/cards/wallets by authorized biometric data as taught by Lad.
	Regarding claim 2, Zheng in view of Call and Lad teaches: the information processing system according to claim 1, 
Zheng further teaches: wherein:
the first acquisition unit includes a camera (¶ [0028] “In certain embodiments, the image acquisition module 13 may use a camera”);
and the first vital information is face information (¶ [0030] “In an exemplary embodiment, the image acquisition module 13 may collect a facial image from a person outside the entrance door and send the facial image to the lighting controller 12.”).
Regarding claim 4, Zheng in view of Call and Lad teaches: the information processing system according to claim 1, wherein:
the vehicle further includes a restraint unit configured to restrain boarding of the user (¶ [0068] “…As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door.”
Note: Instant pending application discloses in ¶ [0022] “The restraint unit 16 restrains boarding of a user. For example, the restraint unit 16 is a gate bar provided in the vicinity of the vehicle entryway of the vehicle 10. However, without being limited to this, the restraint unit 16 may be any device that can restrain boarding of the user, such as a door provided in the vehicle entryway... Alternatively, the restraint unit 16 may a normally closed restraint unit that normally restrains boarding of the user and that permits boarding of the user based on the control of the control unit 17.”);
and the vehicle is configured to receive from the server a result of determination regarding whether or not the user is the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
restrain boarding of the user with the restraint unit when it is determined that the user is not the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction to the entrance door when a successful match is found [when there is not a match, the user will be restrained outside the building because the door (the restraining unit) remains locked].”).
Regarding claim 6, Zheng teaches: a non-transitory computer readable medium having stored thereon a program (¶ [0113] “…In one embodiment, software programs in the present disclosure may implement previously described steps or functions through a processor. Further, software programs in the present disclosure (including related data structures) may be stored to a computer-readable recording medium, e.g., RAM memory, magnetic or optical drive or a floppy disk and the like.”) 
for causing a server communicable with a vehicle :
storing first vital information and settlement information on a registered user (¶ [0064] In addition, users may generally pre-store limited facial feature templates on the server.”; ¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”; ¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction [similar to a settlement process] to the entrance door when a successful match is found.”; ¶ [0062] “In an exemplary embodiment, when the exemplary server determines that a family member is entering the house, the appliance instruction processing module 24 may send control instructions to electrical appliances inside the entrance door [similar to a settlement information].”; ¶ [0063] “Further, when determining a child is entering after the face matching process, the exemplary server may send a notification to the user through the user notification module 25 that the child has arrived home [similar to a settlement information].”
Note: in order to open an entrance door, control a specific appliance, or send a notification that a child has arrived all after the determining that a user is registered; it is implicit that these information are being stored for subsequent processes);
receiving from the vehicle first vital information on a user who boards the vehicle (¶ [0073] “The wireless communication module 14 may be configured to send the facial image to the server 2.” ¶ [0074] “The facial image receiving module 21 may be configured to receive facial images sent from the wireless communication module 14 of the LED lighting device 1.”);
determining whether or not the user is the registered user based on the first vital information on the user received from the vehicle and the first vital information on the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
executing, when determining that the user is the registered user, a settlement process based on the settlement information on the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction [similar to a settlement process] to the entrance door when a successful match is found.”; ¶ [0062] “In an exemplary embodiment, when the exemplary server determines that a family member is entering the house, the appliance instruction processing module 24 may send control instructions to electrical appliances inside the entrance door [similar to a settlement process].”; ¶ [0063] “Further, when determining a child is entering after the face matching process, the exemplary server may send a notification to the user through the user notification module 25 that the child has arrived home [similar to a settlement process].”).
Zheng does not specifically teach that the vehicle is a vehicle that carries passengers. 
However, in a related field, Call teaches a keyless vehicle that carries passengers having a biometric identification system (abstract: “A keyless entry system for use on a vehicle comprises at least one processor on-board the vehicle for receiving biometric data and comparing the biometric data with the stored biometric data. A biometric scanner is coupled to the processor and accessible from the exterior of the vehicle for deriving the biometric data.”)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Call by including: a vehicle that carries passengers in order to utilize a smart gate system such as that taught by Zheng on a vehicle that carries passengers such as that taught by Call. 
Zheng in view of Call does not teach: the settlement information including at least one of a billing process, a withdrawal process and a charging process.
However, in a related field, Lad teaches: the settlement information including at least one of a billing process, a withdrawal process and a charging process (¶ [0054] FIG. 2 illustrates a detailed high level design method for a payment settlement transaction which processes using biometric authentication of virtual PAN to complete transaction without use of card or mobile or digital wallet, with various embodiments of the invention; ¶ [0055] The process describes for enrolling biometric information at Bank/Financial Institution using biometric device, which stores biometric data in secured issuing bank server or cloud server of the financial institution, and issued virtual PAN (Personal Account Number)/account. ¶ [0074] “A bank may issue multiple virtual PANs, for example, to merchants to complete a single A bank may also limit transactions based on virtual PANs to any sort of merchant transaction. The mapping may be stored in an appropriate virtual PAN data store Block 2D using any DB or another suitable database type.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng and Call to incorporate the teachings of Lad by including: the settlement information including at least one of a billing process, a withdrawal process and a charging process in order to allow and process transactions using biometric data without use of mobile/cards/wallets by authorized biometric data as taught by Lad.
Regarding claim 7, Zheng teaches: a vehicle (¶ [0069] “The LED lighting device 1 may include an LED light-emitting module 11, a lighting controller 12, an image acquisition module 13 and a wireless communication module 14. The LED light-emitting module 11 provides illumination for a work space or a living space.”
Note: Instant pending application discloses in ¶ [0077] “Moreover, a general-purpose information processing apparatus, such as a smartphone or a computer, may be configured to function as the vehicle 10 or the server 20 according to the embodiment”);
communicable with a server (¶ [0070] “The server 2 may include a facial image receiving module 21 [the receiving module is communicable with the lighting device to receive the face images captured by the image acquisition module 13], a facial image matching module 22 and an access control instruction sending module 23”);
comprising a first acquisition unit configured to acquire first vital information on a user who boards the vehicle(¶ [0071] “The image acquisition module 13 may be configured to 
wherein the vehicle is configured to transmit to the server the first vital information on the user acquired with the first acquisition unit (¶ [0073] “The wireless communication module 14 may be configured to send the facial image to the server 2.” ¶ [0074] “The facial image receiving module 21 may be configured to receive facial images sent from the wireless communication module 14 of the LED lighting device 1.”).
Zheng does not specifically teach that the vehicle is a vehicle that carries passengers. 
However, in a related field, Call teaches a keyless vehicle that carries passengers having a biometric identification system (abstract: “A keyless entry system for use on a vehicle comprises at least one processor on-board the vehicle for receiving biometric data and comparing the biometric data with the stored biometric data. A biometric scanner is coupled to the processor and accessible from the exterior of the vehicle for deriving the biometric data.”)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Call by including: a vehicle that carries passengers in order to utilize a smart gate system such as that taught by Zheng on a vehicle that carries passengers such as that taught by Call. 
Zheng in view of Call does not teach: the settlement information including at least one of a billing process, a withdrawal process and a charging process.
the settlement information including at least one of a billing process, a withdrawal process and a charging process (¶ [0054] FIG. 2 illustrates a detailed high level design method for a payment settlement transaction which processes using biometric authentication of virtual PAN to complete transaction without use of card or mobile or digital wallet, with various embodiments of the invention; ¶ [0055] The process describes for enrolling biometric information at Bank/Financial Institution using biometric device, which stores biometric data in secured issuing bank server or cloud server of the financial institution, and issued virtual PAN (Personal Account Number)/account. ¶ [0074] “A bank may issue multiple virtual PANs, for example, to merchants to complete a single transaction. A bank may also limit transactions based on virtual PANs to any sort of merchant transaction. The mapping may be stored in an appropriate virtual PAN data store Block 2D using any DB or another suitable database type.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng and Call to incorporate the teachings of Lad by including: the settlement information including at least one of a billing process, a withdrawal process and a charging process in order to allow and process transactions using biometric data without use of mobile/cards/wallets by authorized biometric data as taught by Lad.
Regarding claim 8, Zheng in view of Call and Lad teaches: the vehicle according to claim 7 comprising:
Zheng further teaches:
a restraint unit configured to restrain boarding of the user (¶ [0068] “…As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door.”
Note: Instant pending application discloses in ¶ [0022] “The restraint unit 16 restrains boarding of a user. For example, the restraint unit 16 is a gate bar provided in the vicinity of the vehicle entryway of the vehicle 10. However, without being limited to this, the restraint unit 16 may be any device that can restrain boarding of the user, such as a door provided in the vehicle entryway... Alternatively, the restraint unit 16 may a normally closed restraint unit that normally restrains boarding of the user and that permits boarding of the user based on the control of the control unit 17.”);
and the vehicle is configured to receive from the server a result of determination regarding whether or not the user is the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
restrain boarding of the user with the restraint unit when it is determined that the user is not the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction to the entrance door when a successful match is found [when there is not a match, the user will be restrained outside the building because the door (the restraining unit) remains locked].”).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (PG-Pub. US 20160328896) in view of Call (PG-Pub. US 20060056663), Lad (PG-pub. US 20200058032) and Liu et al. (PG-Pub US 20190221060), hereinafter “Liu.
Regarding claim 5, Zheng in view of Call and Lad teaches: the information processing system according to claim 1, wherein: 
Although Zheng in view of Call and Lad does not explicitly teach: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user.
However, the structure and purpose of the second acquisition unit in claim 5 are identical to those of the acquisition unit in claim 1. Duplication of parts is not patentable (See MPEP in 2144 VI B. Duplication of Parts “…Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”). 
Note: Instant pending applications discloses in ¶ 0017] “However, without being limited to this, the first vital information may be any information indicating any human bodily features, such as information on a vein, a fingerprint, and an iris, for example. In this specification, "face information"” and in ¶ [0018] “However, without being limited to this, the second vital information may be any information indicating any human bodily features, such as information on a face, a fingerprint, and an iris. When the second vital information is vein information”.
One of ordinary skill in the art may choose to include two cameras in the vehicle to capture a face image in different angles for more accurate authentication process for instance. In addition, one skill in the art my choose to match a first face image and only matches the second if the first one return no match for to achieve a faster process, or my choose to match the first and the second image to achieve a higher security standard. One skilled in the art may include different type of biometric sensor as a second acquisition unit such as a fingering image 
Moreover, in a related field, Liu teaches: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user (¶ [0018] “…The smart logistic locker 100 of the present disclosure comprises a plurality of locker compartments 110 and a control station 120. The locker compartment is for placing the items. The control station 120 controls an opening and a closing of the plurality of the locker compartments 110. The control station 120 comprises a first sensing module 124 [equivalent to the first acquisition unit], a second sensing module 125 [equivalent to the second acquisition unit], a maintenance door 127, and a processor 121.”);
the vehicle is configured to receive from the server a result of determination regarding whether or not the user is the registered user (FIG 5, ¶ [0021] “…In step S403, the server 200 determines whether the first biological feature is authenticated. Specifically, the server 200 compares the first biological feature to a first authenticated biological feature that is pre-stored in the server 200. The server 200 determines whether the first biological feature matches the first authenticated biological feature.”);
transmit to the server the second vital information on the user acquired with the second acquisition unit when it is determined that the user is not the registered user (FIG.5, ¶ [0021] “…In step S404, if the first biological feature is authenticated, the second sensing module 125 obtains a second biological feature. The second biological feature may be a human face image, a fingerprint, a voice, a vein image or an iris image… In step S405, the communication module 126 transmits the second biological feature to the server 200”);
and the server is further configured to prestore second vital information on the registered user (FIG.5, ¶ [0021] “…In step S406, the server 200 determines whether second biological feature is authenticated. Specifically, the server 200 compares the second biological feature to a second authenticated biological feature that is pre-stored in the server 200.”);
determine, when receiving from the vehicle the second vital information on the user, whether or not the user is the registered user based on the second vital information on the user and the second vital information on the registered user (FIG.5, ¶ [0021] “…In step S406, the server 200 determines whether second biological feature is authenticated. Specifically, the server 200 compares the second biological feature to a second authenticated biological feature that is pre-stored in the server 200.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng, Call, and Lad to incorporate the teachings of Liu by including: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user in order to achieve a higher level of security by authenticating a user using two different biometric features. 
Regarding claim 9, the limitations are similar to those of claim 5; therefore rejected in the same manner as applied above. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US PG-Pub. US 20160328896) in view of Call (PG-Pub. US 20060056663), Lad et al. (PG-pub. US 20200058032), and Rickman (PG-Pub US 20110032076).
Regarding claim 3, Zheng in view of Call and Lad teaches: the information processing system according to claim 1 as applied above.
Zheng in view of Call and Lad does not teach: wherein the server is configured to prestore a boarding condition of the registered user, and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user.
However, in a related field, Rickman teaches: wherein the server is configured to prestore a boarding condition of the registered user (¶ [0026] “Other data is not limited to just biographic data. For example, in one embodiment, data associated with the biometric sample 120 may identify where the biometric sample 120 was first provided by a human subject. In one illustrative example, the human subject may provide a fingerprint biometric at an airport [the airport location is equivalent to the boarding condition].”
Note: Instant pending applications discloses in ¶ 0032] “…The boarding condition may include at least one of a vehicle type condition, a geographical condition, a route condition, and a temporal condition, for example. For example, the vehicle type condition may be a condition for limiting the types of the vehicle, such as a bus or a taxi that the registered user is permitted to board.”);
and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user (¶ [0026] “…In one illustrative example, the human subject may provide a fingerprint biometric at an airport. Biometric search techniques may then use this location information to limit biometric searches, such as limiting searches to a gallery 150 of people living in the state of that airport or to a gallery 150 of people scheduled to be traveling through the airport.”).
wherein the server is configured to prestore a boarding condition of the registered user, and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user in order to achieve a biometric search technique for faster searching when performing narrow searches of a medium-size face gallery as disclosed by Rickman in ¶ [0031]. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945, and fax number is (571)270-4813. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        /UTPAL D SHAH/Primary Examiner, Art Unit 2665